--------------------------------------------------------------------------------

Exhibit 10.1

CHINA VALVES TECHNOLOGY, INC.
RESTRICTED SHARES GRANT AGREEMENT


THIS RESTRICTED SHARE GRANT AGREEMENT (“Agreement”) by and between China Valves
Technology, Inc., a Nevada corporation (the “Company”) and _______ (the
“Grantee”) is effective as of  _______ , 2011 (the “Effective Date”).

BACKGROUND

WHEREAS, the Grantee serves as the  _______________ of the Company;

WHEREAS, the Board of Directors of the Company has determined that it is in the
interest of the Company to grant to Grantee _____________ shares of the
Company’s common stock, par value $0.001 per share (the “Common Stock”) in
exchange for his service as a director of the Company;

WHEREAS, the Company and the Grantee wish to enter into this Agreement to
memorialize the terms on which the Common Stock is to be granted to Grantee as
provided for herein.

NOW, THEREFORE, in consideration of the mutual premises and undertakings
hereinafter set forth, the parties agree as follows:

1.                  Grant and Purchase of Restricted Shares. The Company hereby
grants to Grantee, and Grantee hereby accepts _____________ shares of Common
Stock (the “Restricted Shares”) in connection with his service as a director
with the Company. The Restricted Shares will vest in three equal annual
installments (or  ________ shares each installment) over a three-year period
starting from January 1, 2012 subject to the criteria set forth below. The first
installment will vest on January 1, 2012 after the Company has changed its
auditor and has made improvement in its internal control or upon approval by the
Board and the Compensation Committee. The Compensation Committee will determine
the criteria upon which the vesting of the second and third installments will be
based.

2.                  Stockholder Rights.

(a)                   Voting Rights. Until such time as all or any part of the
Restricted Shares are forfeited to the Company under this Agreement, if ever,
Grantee (or any successor in interest) has the rights of a stockholder,
including voting rights, with respect to the Restricted Shares subject, however,
to the transfer restrictions or any other restrictions.

(b)                   Dividends and Other Distributions. During the Period of
Restriction, Participants holding Restricted Shares are entitled to all regular
cash dividends or other distributions paid with respect to all Shares while they
are so held. If any such dividends or distributions are paid in Shares, such
Shares will be subject to the same restrictions on transferability and
forfeitability as the Restricted Shares with respect to which they were paid.

--------------------------------------------------------------------------------

(c)                   Book Entry Registration of the Restricted Shares. The
Company may at its election either (i) after the Effective Date, issue a
certificate representing the Restricted Shares subject to this Agreement and
place a legend on and stop transfer notice describing the restrictions on and
forfeitability of such Restricted Shares, in which case the Company may retain
such certificates unless and until the Restricted Shares represented by such
certificate have vested and may cancel such certificate if and to the extent
that the Restricted Shares are forfeited or otherwise required to be transferred
back to the Company, or (ii) not issue any certificate representing Restricted
Shares subject to this Agreement and instead document the Grantee’s interest in
the Restricted Shares by registering the Restricted Shares with the Company's
transfer agent (or another custodian selected by the Company) in book entry form
in the Grantee’s name with the applicable restrictions noted in the book entry
system, in which case no certificate(s) representing all or a part of the
Restricted Shares will be issued unless and until the Restricted Shares become
Vested Shares.

3.                   Vesting of Restricted Shares.

(a)                   The Restricted Shares are restricted and subject to
forfeiture until vested. The Restricted Shares which have vested and are no
longer subject to forfeiture are referred to as “Vested Shares.” All Restricted
Shares which have not become Vested Shares are referred to as “Nonvested
Shares.”

(b)                   Restricted Shares will vest and become nonforfeitable in
accordance with the vesting schedule specified in Section 1.

(c)                   Definitions. Terms used in section 3 and 4 have the
following meanings:

(i)                   “Cause” has the meaning ascribed to such term or words of
similar import in Grantee’s written employment or service contract with the
Company or its subsidiaries and, in the absence of such agreement or definition,
means Grantee’s (i) conviction of, or plea of nolo contendere to, a felony or
crime involving moral turpitude; (ii) fraud on or misappropriation of any funds
or property of the Company or its subsidiaries, or any affiliate, customer or
vendor; (iii) personal dishonesty, incompetence, willful misconduct, willful
violation of any law, rule or regulation (other than minor traffic violations or
similar offenses), or breach of fiduciary duty which involves personal profit;
(iv) willful misconduct in connection with Grantee’s duties or willful failure
to perform Grantee’s responsibilities in the best interests of the Company or
its subsidiaries; (v) illegal use or distribution of drugs; (vi) violation of
any rule, regulation, procedure or policy of the Company or its subsidiaries; or
(vii) breach of any provision of any employment, non-disclosure,
non-competition, non-solicitation or other similar agreement executed by Grantee
for the benefit of the Company or its subsidiaries, all as determined by the
Board of Directors of the Company, which determination will be conclusive.

(ii)                   “Retirement” means Grantee’s retirement from Company
employ at age 65 as determined in accordance with the policies of the Company or
its subsidiaries in good faith by the Board of Directors of the Company, which
determination will be final and binding on all parties concerned.

2

--------------------------------------------------------------------------------

(d)                  Nonvested Shares may not be sold, transferred, assigned,
pledged, or otherwise disposed of, directly or indirectly, whether by operation
of law or otherwise.

4.                   Forfeiture of Nonvested Shares. Except as provided herein,
if Grantee's service with the Company ceases for any reason other than Grantee’s
(a) death, (b) disability, (c) retirement, or (d) termination by the Company
without Cause, any Nonvested Shares will be automatically forfeited to the
Company.

(a)                   Legend. Each certificate representing Restricted Shares
granted pursuant to the Notice of Restricted Shares Grant may bear a legend
substantially as follows:

“THE SALE OR OTHER TRANSFER OF THE SHARES REPRESENTED BY THIS CERTIFICATE,
WHETHER VOLUNTARY, INVOLUNTARY OR BY OPERATION OF LAW, IS SUBJECT TO CERTAIN
RESTRICTIONS ON TRANSFER AS SET FORTH IN A RESTRICTED SHARE GRANT AGREEMENT. A
COPY OF SUCH AGREEMENT MAY BE OBTAINED FROM CHINA VALVES TECHNOLOGY, INC.”

(b)                   Escrow of Nonvested Shares. The Company has the right to
retain the certificates representing Nonvested Shares in the Company’s
possession until such time as all restrictions applicable to such shares have
been satisfied.

(c)                   Removal of Restrictions. The Participant is entitled to
have the legend removed from certificates representing Vested Shares.

5.                   Recapitalizations, Exchanges, Mergers, Etc. The provisions
of this Agreement apply to the full extent set forth herein with respect to any
and all shares of capital stock of the Company or successor of the Company which
may be issued in respect of, in exchange for, or in substitution for the
Restricted Shares by reason of any stock dividend, split, reverse split,
combination, recapitalization, reclassification, merger, consolidation or
otherwise which does not terminate this Agreement. Except as otherwise provided
herein, this Agreement is not intended to confer upon any other person except
the parties hereto any rights or remedies hereunder.

6.                   Grantee Representations.

Grantee represents to the Company the following:

(a)                   Restrictions on Transfer. Grantee acknowledges that the
Restricted Shares to be issued to Grantee must be held indefinitely unless
subsequently registered and qualified under the Securities Act or unless an
exemption from registration and qualification is otherwise available. In
addition, Grantee understands that the certificate representing the Restricted
Shares will be imprinted with a legend which prohibits the transfer of such
Restricted Shares unless they are sold in a transaction in compliance with the
Securities Act or are registered and qualified or such registration and
qualification are not required in the opinion of counsel acceptable to the
Company.

3

--------------------------------------------------------------------------------

(b)                   Valid Agreement. This Agreement when executed and
delivered by Grantee will constitute a valid and legally binding obligation of
Grantee which is enforceable in accordance with its terms.

(c)                   Residence. The address set forth on the Notice of
Restricted Shares Grant is Grantee’s current address and accurately sets forth
Grantee’s place of residence.

(d)                   Tax Consequences. Grantee has reviewed with Grantee’s own
tax advisors the federal, state, local and foreign tax consequences of this
investment and the transactions contemplated by this Agreement. Grantee is
relying solely on such advisors and not on any statements or representations of
the Company or any of its agents. Grantee understands that Grantee (and not the
Company) is responsible for Grantee’s own tax liability that may arise as a
result of the transactions contemplated by this Agreement. Grantee understands
that Section 83 of the Internal Revenue Code of 1986, as amended (the “Code”),
taxes as ordinary income the difference between the purchase price for the
Restricted Shares and the fair market value of the Restricted Shares as of the
date any restrictions on the Restricted Shares lapse. Grantee understands that
Grantee may elect to be taxed at the time the Restricted Shares is purchased
rather than when and as the restrictions lapse by filing an election under
Section 83(b) of the Code with the Internal Revenue Service within 30 days from
the date of purchase. The form for making this election is attached as Exhibit A
hereto.

GRANTEE ACKNOWLEDGES THAT IT IS GRANTEE’S SOLE RESPONSIBILITY AND NOT THE
COMPANY’S TO FILE TIMELY ANY ELECTION UNDER SECTION 83(b), EVEN IF GRANTEE
REQUESTS THE COMPANY OR ITS REPRESENTATIVES TO MAKE THIS FILING ON GRANTEE’S
BEHALF.

7.                   No Employment Contract Created. The issuance of the
Restricted Shares is not be construed as granting to Grantee any right with
respect to continuance of employment or any service with the Company or any of
its subsidiaries. The right of the Company or any of its subsidiaries to
terminate at will Grantee's employment or terminate Grantee’s service at any
time (whether by dismissal, discharge or otherwise), with or without cause, is
specifically reserved, subject to any other written employment or other
agreement to which the Company and Grantee may be a party.

8.                   Tax Withholding. The Company has the power and the right to
deduct or withhold, or require Grantee to remit to the Company, an amount
sufficient to satisfy Federal, state and local taxes (including the Grantee’s
FICA obligation) required by law to be withheld with respect to the grant and
vesting of the Restricted Shares.

9.                   Interpretation. The Restricted Shares are being issued
pursuant to the terms of the Agreement, and are to be interpreted in accordance
therewith. The Administrator will interpret and construe this Agreement, and any
action, decision, interpretation or determination made in good faith by the
Administrator will be final and binding on the Company and Grantee.

10.                   Notices. All notices or other communications which are
required or permitted hereunder will be in writing and sufficient if (i)
personally delivered or sent by telecopy, (ii) sent by nationally-recognized
overnight courier or (iii) sent by registered or certified mail, postage
prepaid, return receipt requested, addressed as follows:

4

--------------------------------------------------------------------------------

if to Grantee, to the address set forth below:

if to the Company, to the attention of the Corporate Secretary at the address
set forth below:

China Valves Technology, Inc.
21F Kineer Plaza
226 Jinshui Road
Zhengzhou, Henan Province
People’s Republic of China 450008

or to such other address as the party to whom notice is to be given may have
furnished to the other party in writing in accordance herewith. Any such
communication will be deemed to have been given (i) when delivered, if
personally delivered, or when telecopied, if telecopied, (ii) on the first
Business Day (as hereinafter defined) after dispatch, if sent by
nationally-recognized overnight courier and (iii) on the fifth Business Day
following the date on which the piece of mail containing such communication is
posted, if sent by mail. As used herein, “Business Day” means a day that is not
a Saturday, Sunday or a day on which banking institutions in the city to which
the notice or communication is to be sent are not required to be open.

11.                 Specific Performance. Grantee expressly agrees that the
Company will be irreparably damaged if the provisions of this Agreement are not
specifically enforced. Upon a breach or threatened breach of the terms,
covenants and/or conditions of this Agreement by Grantee, the Company will, in
addition to all other remedies, be entitled to a temporary or permanent
injunction, without showing any actual damage, and/or decree for specific
performance, in accordance with the provisions hereof and thereof. The
Administrator has the power to determine what constitutes a breach or threatened
breach of this Agreement. Any such determinations will be final and conclusive
and binding upon Grantee.

12.                   No Waiver. No waiver of any breach or condition of this
Agreement will be deemed to be a waiver of any other or subsequent breach or
condition, whether of like or different nature.

13.                  Grantee Undertaking. Grantee hereby agrees to take whatever
additional actions and execute whatever additional documents the Company may in
its reasonable judgment deem necessary or advisable in order to carry out or
effect one or more of the obligations or restrictions imposed on Grantee
pursuant to the express provisions of this Agreement.

14.                  Modification of Rights. The rights of Grantee are subject
to modification and termination in certain events as provided in this Agreement.

15.                  Governing Law. This Agreement is governed by, and construed
in accordance with, the laws of the State of Nevada, without giving effect to
its conflict or choice of law principles that might otherwise refer construction
or interpretation of this Agreement to the substantive law of another
jurisdiction.

5

--------------------------------------------------------------------------------

16.                 Counterparts; Facsimile Execution. This Agreement may be
executed in one or more counterparts, each of which will be deemed to be an
original, but all of which together will constitute one and the same instrument.
Facsimile execution and delivery of this Agreement is legal, valid and binding
execution and delivery for all purposes.

17.                  Entire Agreement. This Agreement (including the Notice of
Restricted Shares Grant), constitute the entire agreement between the parties
with respect to the subject matter hereof, and supersede all previously written
or oral negotiations, commitments, representations and agreements with respect
thereto.

18.                  Severability. In the event one or more of the provisions of
this Agreement should, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
will not affect any other provisions of this Agreement, and this Agreement will
be construed as if such invalid, illegal or unenforceable provision had never
been contained herein.

19.                  WAIVER OF JURY TRIAL. THE GRANTEE HEREBY EXPRESSLY,
IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.

[Signature Page Follows]

6


--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Restricted Share Grant
Agreement as of the date first written above.

  CHINA VALVES TECHNOLOGY, INC.               By:          Name:          Title:
                GRANTEE:                 Name:  

7

--------------------------------------------------------------------------------

SPOUSE'S CONSENT TO AGREEMENT
(Required where Grantee resides in a community property state)

I acknowledge that I have read the Agreement and that I know and understand the
contents of both. I am aware that my spouse has agreed therein to the imposition
of certain forfeiture provisions and restrictions on transferability with
respect to the Restricted Shares that are the subject of the Agreement,
including with respect to my community interest therein, if any, on the
occurrence of certain events described in the Agreement. I hereby consent to and
approve of the provisions of the Agreement, and agree that I will abide by the
Agreement and bequeath any interest in the Restricted Shares which represents a
community interest of mine to my spouse or to a trust subject to my spouse's
control or for my spouse's benefit or the benefit of our children if I
predecease him.

 Dated:  ____________________________
____________________________________________________      Signature            
        ____________________________________________________      Print Name  

8

--------------------------------------------------------------------------------

Exhibit A

ELECTION UNDER SECTION 83(b)
OF THE INTERNAL REVENUE CODE OF 1986

The undersigned taxpayer hereby elects, pursuant to Sections 55 and 83(b) of the
Internal Revenue Code of 1986, as amended, to include in taxpayer’s gross income
or alternative minimum taxable income, as the case may be, for the current
taxable year the amount of any compensation taxable to taxpayer in connection
with taxpayer’s receipt of the property described below.

1.                  The name, address, taxpayer identification number and
taxable year of the undersigned are as follows:

  TAXPAYER: SPOUSE:   NAME:       ADDRESS:       IDENTIFICATION NO.:      
TAXABLE YEAR:    

2.                  The property with respect to which the election is made is
described as follows: ____ shares (the “Shares”) of the Common Stock of China
Valves Technology, Inc. (the “Company”).

3.                  The date on which the property was transferred is: 
___________________, ______.

4.                  The property is subject to the following restrictions: The
Shares may not be transferred and are subject to forfeiture under the terms of
an agreement between the taxpayer and the Company. These restrictions lapse upon
the satisfaction of certain conditions contained in such agreement.

5.                  The fair market value at the time of transfer, determined
without regard to any restriction other than a restriction which by its terms
will never lapse, of such property is: $_________________.

6.                  The amount (if any) paid for such property is: $
_________________.

The undersigned has submitted a copy of this statement to the person for whom
the services were performed in connection with the undersigned’s receipt of the
above-described property. The transferee of such property is the person
performing the services in connection with the transfer of said property.

The undersigned understands that the foregoing election may not be revoked
except with the consent of the Commissioner.

Dated: ______________________, _______  
___________________________________________       Taxpayer  

The undersigned spouse of taxpayer joins in this election.

          Dated: ______________________, _______  
___________________________________________       Spouse of Taxpayer  

9

--------------------------------------------------------------------------------